                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


KENNETH SMITH,
o.b.o. S.K.W.,

               Plaintiff,
                                                            File no: 1:16-CV-1175
v.
                                                            HON. ROBERT J. JONKER
COMMISSIONER OF
SOCIAL SECURITY,

               Defendant.
                                  /


                            ORDER APPROVING MAGISTRATE'S
                             REPORT AND RECOMMENDATION


        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action. The Report and Recommendation was duly served on the parties.

No objections have been filed under 28 U.S.C. § 636(b)(1)(C).

        NOW THEREFORE, the Report and Recommendation (ECF No.) is hereby adopted as the

opinion of the Court.

        THEREFORE, IT IS ORDERED that:

        Plaintiff’s Motion for Attorney Fees and Costs Pursuant to the Equal Access to Justice Act

(ECF No. 16) is granted in part and denied in part.

        IT IS FURTHER ORDERED that Plaintiff is awarded five thousand, twenty dollars

($5,020.00) pursuant to the EAJA, and that such amount be paid directly to Plaintiff.


Date:    November 2, 2018                    /s/ Robert J. Jonker
                                             ROBERT J. JONKER
                                             CHIEF UNITED STATES DISTRICT JUDGE
